TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00347-CR


                                  Jason Floyd Tarr, Appellant

                                               v.

                                  The State of Texas, Appellee


                FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
        NO. CR-15-0714, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Jason Floyd Tarr has filed a motion to dismiss his appeal. The motion

is signed by both appellant and his attorney. See Tex. R. App. P. 42.2(a). We grant the motion

and dismiss the appeal. See id.



                                            __________________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: July 3, 2018

Do Not Publish